 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters, Chauffeurs and Helpers LocalUnion No. 298, a/w International Brotherhood ofTeamsters Chauffeurs, Warehousemen and Helpersof America and Schumacher Electric Corporation.Cases 25-CB-2844, 25-CB-2748, 25-CB 2664,and 25-CB-2664-2May 25, 1978DECISION AND ORDERBY MEMBERS PENEt.I.O. MURPHY. AND TRUESDAI EOn January 10, 1978, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled limited exceptions and a brief in support of theAdministrative Law Judge's Decision, and theCharging Party filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy,' and to adopt his recommendedOrder, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, GeneralTeamsters, Chauffeurs and Helpers Local Union No.298 a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Michigan City, Indiana, its officers, agents, and rep-resentatives, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraph l(d):"(d) In any like or related manner restraining orcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act."2. Delete from paragraph 2(a) the words "comput-ed at the rate of 7 percent per annum."3. Substitute the following for the first sentence ofparagraph 2(d):"(d) Post at its offices and meetings halls, and atthe location of each bulletin board it maintains at theRensselaer, Indiana, premises of Schumacher Elec-tric Corporation, copies of the attached noticemarked 'Appendix.' 17"'The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent: however, interest will be calculated according to the"adjusted prime rate" used by the U.S. Internal Revenue Service for intereston tax payments. as prescribed in Florida Steel Corporation, 231 NLRB 651(1977).DECISIONSTATEMENT OF THE CASEWILLIAM F JACOBS. Administrative Law Judge: This casewas heard before me on February 23-25 and March 8-1 1,1977, at Remington, Indiana. Complaints with appropriateorders consolidating cases and notices of hearing issued onJuly 28 and 30, and ' November 16, 1976,2 and January 19,1977.3The consolidated complaints allege that RespondentGeneral Teamsters, Chauffeurs and Helpers Local UnionNo. 298, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-after called the Union, coerced and restrained employeesof Schumacher Electric Company, hereafter called theCompany, in violation of Section 8(b)(l)(A) of the Na-tional Labor Relations Act, as amended. The Union filedanswers on August 9, 1976, December 13, 1976, and Febru-ary 7, 1977, which in relevant part, denied the commissionof unfair labor practices.All parties appeared at the hearing and were affordedfull opportunity to be heard and to present evidence andargument.Upon the entire record 4 in this case, from my observa-tion of the witnesses, and after due consideration of thebriefs filed by the parties, I make the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the Union admitted, and I findthat at all times material the Company was and is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act and the Union was and is a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe issues concern whether the Union violated Section8(b)(1)(A) negotiations toward reaching a new agreementOn this date an order consolidating (ases 25 C(B 2664 and 25 -(CB2664 2 with Case 25 CA-7994 issued.2On this date an order severing Case 25 CA 7994 from Cases 25 CB2664, 25 CB-2664-2, and 25 C B-2748 issued.Charges upon which these complaints issued were filed on the follow ingdates: Cases 25 CA 7994 June i 1976, 25 (B 2664 June 16, 1976. 25-('B 2664 2 July 9, 1976. 25 CB 2748 July 16. 1976, and 25-C B2844 December 16 1976.4 Errors in the transcript have been noted and corrected.236 NLRB No. 49428 GENERAL TEAMETSERS, LOCAL UNION NO. 298but were unsuccessful. On May 21, 1976, therefore, theUnion called a strike which continued through August 13,1976, attended by picketing at the Company's premises.At different times during the course of the strike, a num-ber of employees submitted resignations to the Union andsubsequently passed through the picket line and returnedto work. The names of these employees and the dates ofthe receipt of their resignations and of their return to workare as follows:DatePicketDate LineNameJoseph Clark ParrishLois DawsonBetty Jean PlattSuk Hyang PlattMildred SandersEileen MauckEvelyn RespeckeMargaret WarranAnnie L. ShipleyElizabeth A. BeechingEdna LemanAlberta McCormickIrene AllenBonnie RicksAlice DoyleFern NorthTammy HessonAlice YostJennifer HornbeckE. Joan StreitmatterEdith StreitmatterTom EngelsShirley NagelBessie BuckleyMildred StephensonLarry HowardBetty BiermaResigned Crossed6/09/766/09/766/09/766/09/766/09/ 766/09/766/11/766/14 766/24/766/11/766/24/766/18/766/17/766/17/766/17/766/17/766/18/766/18/766/21/766/21/766/21/766/19/766/23/766/26/767/07/767/1 3/767/20/766/04/766/04/766/04/766/04/766/04/766/04/766/10/766/i0/766/10/766/10/766/15/766/1 5/766/15/766/15/766/15/766/15/766/16/766/16/766/16/766/16/766/16/766/17/766/21/766/23/766/30/766/09/766/13/76The Union learned, prior to their doing so, that severalof the above-named individuals intended to resign andcross the picket line and advised the members on the picketline through their picket captains that they could bringcharges against those who crossed. Subsequentlb, on June9, 1976, when the first six of these employees crossed thepicket line, charges were drawn up by the picket captain onduty and signed by members who were on picket dut,.5'The empiovecs who crossed the picket litne on June 9 "ere:loseph Clark Parrish Suk ls.ran PlattI.ois Dawson MlWdred SandersBetts Platt Eileen NtauckThe written charges were delivered later that day to theunion office in Michigan City. On June 146 the Unionnotified the six employees of the charges and of the factthat a hearing date would later be scheduled. On June 21the charges were submitted to the executive board of theUnion and July 6 was set for the hearing date. The sixcharged individuals were notified of the hearing date onJune 22. On July 6 and 12 the executive board met anddecided upon a $200 fine to be levied against each of thesix individuals who had crossed the picket line on June 9.None of the charged individuals attended the hearing. Byletter dated July 15, the six charged individuals were ad-vised of the decision of the executive board. Attached toeach letter was a copy of the minutes of the hearing con-taining the reasoning on which the decision was reached,namely that the Union maintained jurisdiction over thecharged individuals because their attempted resignationswere not validly in accordance with the requirements of theInternational constitution.7and their crossing of the picketline therefore occurred prior to their resignations, whilethey were still members.' In consideration of the merits ofthe charge. the decision of the Board was that the chargedindividuals had crossed the picket line on June 9 in viola-tion of art. XIX, sec. 6. subpar. 9 of the Internationalconstitution.Following the crossing of the picket line on June 9 by theoriginal six employees, others subsequently followed suit.Therefore, on Jul), 20, charges were filed by members ofthe Union against 21 additional employees for crossing thepicket line.' The basis for the filing of the charges againstAll dales refer to 197t unless itherwise indicatedArt, II. sec. 2. .ubhpali hth) No nmember mal resign from his memibrship in the Internationalt nion or ain subordinate body hefore he has paid all dues, assess-mrenlt, fines i nd oither obhligatrns owing it the International Unionand all its uboirdin;lte bodies. and nio resignation shall become effec-tive until such pas.mentIhe t nlons, executise board interpreted and applied this provision insuh .I Viai As to require potentlitll r[cslgnee It) have their dues paid in full asof the IlirC the% alhnmil Itheir resignations in order for their resignations tohI l iii InaLsmiuch ai the six indisiduals i ho submitted their resignaiionsin June 14 h.d nrll p:d Iheir June dues hb thila date, their resignations were,onsldei ed ini ld iand Ihes wcre therefore still rconsidered members of thel'ntol. ibhucol to !is jurisdiction as of June 9. the day they crossed thepi keL hrine The I on did not, hrowever. aidvise the individuals who hadsubmlitied their ro lignattins either that their resignations were invalid orthat due, for Ihc cirlent Ilolinlh itust be paidbefore resignations would hea;ccepteld Ihe Inlern.ilona.il constltution provides in art X sec. 5(l):ll members paiing due i, I. ocal UInioins must pas them on or heforethe I;st hubllirss dai iof the current nilonthIhe I oca 1 constitutlion, tho ugh spccIfifc lls silent on the subject, Insorpo-[.leI the .l ..ll is) I[ the Interltn.irtnal constitution by referenceAt the (Conlpani. there had been a c;heckoff provision in the expiredco.itrticr I he dues checked off iii complhance with that provision were cus-toi.erld; dediluted frll the seiond paisheck each month and remitted tothe t nison each mlninth diiring the week In which the 25th das of the monthfellI he I ni on ti.. k the i'rs illurn thtn the situalion concerning the resigneess15 s nalllous to thaii oh.f mrenmbers eekilg withdrawal cards, This argumentu.ts so-nsideted lnd telccted ini 11 ied! PtlpersorAer)s International finion.L cal o. -725. 4 I1. ( 10 (Boise Southemrn Cmpnran r. 220 N I.RB 81 2 197 5and 1s Ijectle hele hl, eain or i ti rd therein.i lihese 21 eiriploees esleI selkii R es scLMtarre,~!ie 'iS ,rrasiAlice N'ostJennifer Hornbeck( 'onrinued429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees was the same as for the charges filedagainst the first six. On September 3, these 21 employeeswere advised of the charges filed against them and on Sep-tember 23 were informed of the October I I hearing dateset for consideration of the charges. On October II at theExecutive Board meeting, testimony was taken from anumber of witnesses including picket captains, concerningthe dates the named individuals crossed the picket line.None of the accused appeared at the hearing. The execu-tive board decided at the October 11 hearing to fine sixadditional individuals and at another meeting on Novem-ber 18, this decision was finalized. On January 28, 1977,the six additional individuals found guilty were advisedthat they had been fined $200 each.'0According to Kenneth Buhle, secretary-treasurer of theUnion, the basis for the fining of these six individuals wasthe same as for the fining of the original six individualsthat crossed the picket line on June 9, namely, that at thetime of their resignations and their crossing of the picketline, their June dues had not yet been received by theUnion.tBuhle testified that the remaining 15 employeeswere not fined because either they were paid up at the timeof their resignation or there was insufficient evidence toprove that they had not paid their dues at the time theyresigned and crossed the picket line. These individualswere never advised that charges against them would not beprocessed further.As noted above, the International constitution, article X,section 5(c), provides that members must pay dues beforethe last business day of the current month and, custom-arily, in accordance with the checkoff provision of the con-tract, dues were deducted from employees' paychecks forthe second pay period of the month and remitted to theUnion by the 25th day of the same month. Dues for Junewere therefore not due until June 25th, and for July notuntil July 25. Inasmuch as each employee fined by theUnion, in the absence of checkoff, submitted his monthlydues long before the 25th of that month, I find that eachfully complied with the requirements of the constitution inthat as of the resignation date each was fully paid up.'2Annie Shipley E. Joan Streitmatter[Elizabeth Beeching Edith StreitnlatterAlberta McC(ormick Bessie BucklesIrene Allen Tom EngelsBonnie Ricks Edna L emanAlice Doyle Shirley NagelFern North Mildred StevensonTammy liesson LarrN HowardBetty Biermat' lhe six additional employees were:Evelyn Respecke Elizabeth BeechingBonnie Ricks Alberta H. McCormickFern North Alice DoyleI Buhle testified that as of June 9 no dues had been received in checkfornl and he did not attempt thereafter to document when checks verereceived because he did not consider that fact to be relevant. Inasmuch asthe Union neglected to record the dates that dues were receiveJ. I find thatthen were in fact received within I or 2 days of the dates they were mailed.i? The dates on which dues were submitted bs fined employees are asfollows:Joseph ( lark ParrishLois DawsonBeti,, PlattJune 1IJune IIJune IITherefore. the resignations were effective and the Union'sattempt to fine these employees was clearly in error. Signif-icantly, union members who neither resigned nor pulledpicket duty were permitted to fall into arrears in their duespayment without the Union taking action against them.Since the Union had historically and customarily onlyrequired payment by the 25th of each month, and its const-itution did not require payment until the end of the month,its attempt to require employees who resigned their mem-bership to pay their dues at an earlier date than those whochose to remain members was clearly a discriminatory ap-plication of the dues provision of its constitution, motivat-ed by a desire to keep those individuals who were de-termined to exercise their Section 7 rights from doing sounder threat of fine." The subsequent fining of those indi-viduals who chose to resign their membership and thereaf-ter refrain from participating in the strike was in violationof Section 8(b)(1)(A) of the Act. N.L.R.B. v. Granite StateJoint Board, Textile Workers Union of America, Local 1029,AFL-CIO [International Paper Box Machine Co.], 409 U.S.213 (1972). Once having effectively resigned, the Union'spower over the resignees is at an end, and its attempt todiscipline them through the levying of fines is violative ofthe Act.14Granite State Joint Board, supra.Suk Hyang Platt June 4Mildred Sanders June IIEileen Mauck June 7Evelyn Respecke June IIElizabeth Beeching June 8Alberta McCormick June 14Bonnie Ricks June 14Alice Doyle June 14Fern North June 141 Cf. Hospital and Nursing Home Emplovees Union Local 113, AFL CIO(,tounds Park Hospital), 228 NLRB 1500 (19771.14 The levying of fines against the resignees based on the discriminatoryapplication of the dues and resignation provisions of the constitution makesit unnecessary, at this time, to render a decision on the ultimate question ofwhether it is a reasonable restraint on a member's freedom to resign torequire him to be fully current in his financial obligations to the Union atthe time his resignation is submitted, assuming said requirements are notdiscriminatorily applied or motivatedMoreover, the record is replete with evidence that the Union had de-termined not to process any resignations until after the strike. Therefore theconstitutional restriction that no member could resign until his dues werepaid up for the current month was not being tested. for the Union made itclear that, whether or not members were paid up, their resignation wouldnot be considered for the duration of the strike. The procedure, prescribedfor effective resignation, i.e., payment of dues on resignation, being a futili-I), compliance therewith is unnecessary, for the law does not require a futileact. Local Union No 12.13, United Brotherhood of Carpenters and Joiners of4merica (Polk (Consiruction Co.. Inc). 231 NLRB 756 (1977).Finally. the record indicates clearly that several individuals were finedeven though their current month's dues had been paid before they crossedthe picket line. This indicates that timely payment of dues had nothing to dowith whether resignations would be considered effective. that anyone whoattempted to resign and cross the picket line might be fined, and that theUnion permitted no certain effective means of resigning without fear ofpossible fine. The procedure adopted by the Union when faced with theresignations of its membership during the cnritical strike period was to rele-gate to its executive board the duty of considering resignations alreadyreceived, while refusing for the duration of the strike to accept and processfurther resignations. The executive board, by indiscriminately fining boththose who had submitted dues before crossing the picket line. (Suk HyangPlatt. Eileen Mauck. Elizabeth Beeching, Bonnie Ricks. Alice Doyle. Alber-ta McCormick, and Fern North) as well as those who submitted dues short-ly thereafter, acted in such an invidious manner upon these resignations soas to warrant the conclusion that the constitutional restriction requiringcurrent dues payment was not a consideration in their decisions, but that430 GENERAL TEAMETSERS. I.OCAL UNION NO. 298Inasmuch as the charges were solicited upon advice ofunion officers and agents and processed through the unionexecutive board at a time when the employees chargedwere no longer members of the Union, I find the filing andthe processing of the charges under the circumstancesherein to be likewise violative of the Act since the), werediscriminatorily motivated, clearly coercive. and tended torestrain those charged in the exercise of their Section 7rights.'B. Picket Line IncidentsThe strike began on May 21 and continued through Au-gust 13. On May 21, Kenneth Buhle was asked by peopleon the picket line what would happen if a union membercrossed the picket line. He advised them that the) could becharged, found guilty, and fined. According to Buhle therewere at the time in excess of a hundred individuals whowere present, although he may have been addressing onlN20 or 30 people standing around him. All of the stewardswere in the general vicinity at the time. Ruth Greshaw wasamong those present.Evelyn Respecke asked him what would happen if shewent to work for Schumacher in Chicago. Buhle repliedthat he "did not think the Union would look too favorablyon it."According to Evelyn Respecke, on May 21, the morningthe strike began, Joseph Caradonna and Kenneth Buhle,president and secretary-treasurer of the Union. respective-ly, were present on the picket line. Caradonna at this timestated that anybody that crossed the picket line and wentback to work would be fined $500.16 1 credit Respecke'stestimony with regard to this matter 7 and find that thethe sole purpose of finding the resignations ineffective and fining theseemployees was to thwart the attempts of these employees to exercise theirSec. 7 rights. The applic.tion of the constitutional restriction under thesecircumstances is therefore not controlling ( oast I allet 7 7'ppographi. alUnion Local 650 (The Daili Breeze, Diiston {f C( ,pht Prc.I, In. 22"NLRB 1048 (1975).t The instituting of disciplinary proceedings against members hecausethey refuse to honor a picket line. like the fines themselses. is violatie ofSec. 8(h) 1 (A) where, as here. the motivation is contrar, to the purposes ofthe Act. International Alliance of Theatrical Stage Emplovees IRKO General,Inc, F OR-TVI Diulsiwnj, 223 NLRB 959 (1976). Moreoer, Respondent'sargument that the bringing of charges is a protected right under the abor-Management Reporting and Disclosure Act is not relevant to Ihe instantfacts where those charged are not members but former members and thusno more subject to union discipline or charges than "the man In the street "Granite State Joint Board. rupra Respondent's reliance on HiolkhirLdersUnion Lnocal 05 l(Interstaic Book tfanufa/iurers. Ins i. 203 NL RB 732 (1971),is misplaced in that the quotation cited in its brief refers to charges. thepurpose of which was to secure the lawful expulsion of a member ratherthan the unlawful fining of a former memberoi This incident, though not alleged, was fulls litigated at the hearing ainddiscussed in the briefs It is therefore subject to a finding herein .i, Gria-Edrson Compan s N. I? R., 419 F. 2d 67 72 (CA 8, 1969)' Joseph (Caradonna was not called as a witness because of serious ill-ness An affidavit taken from Caradonna by a Board agent was offered inlieu of testimon). The affidavit was rejected as hearsas I stand bh thatruling. the nature of C(aradonna's illness was not discussed w Ith .ins parinu-larits at the hearing and I am not at all convinced that his tesimrons couldnot have been obtained either at a later date or bh means of depoilton A hereopportunity for full cross-examination could be afforded (Generall Couinsel iiandthe C(h:rging Part! Respecke's testimons was supported albeit Indirectls andperhaps Inadvertentit hb Marie Barton who stated that pickets shouted itIndisiduals crossing the picket line, "}lavse s., 1 ,it $5siOthreat of fine was made just as she stated. As of Mas 21.however. those individuals being addressed bh Buhle andCaradonna were full union members, subject to lawful in-ternal union rules and concomitant obligatimons. As a mat-ter of laws, the Union could, in fact, fine any of those mem-bers addressed Buhle and (aradonna on May 21 and thenotification to them that such was the case, in the absenceof ans discussion concerning resignation, was not in viola-tion of the statute. .L.R. B v. v.4 /i.s-Chalmers .Vanul/acrur-tng (o.. et al., 388 U.S. 175 (1967). particularly footnote30: 1 .(oal Ctnion No. 1233, LUnied Brotlhrhood of Carpen-ters and Joiners of Ameirica (Polk Construction Co., Inc.).s.pra.According to employee James Minick, he was told onone occasion during the first 2 weeks of the strike hby picketcaptain Nettie Beliles that anyone who resigned to crossthe picket line would be fined. I do not, however, creditMinick with regard to his description of the alleged inci-dent. He was vague as to dates, stated specifically that hecould not remember what was said, and testified to theevents only upon being furnished complete details throughthe leading questions of the examining attorney. I findMinick's testimony concerning this incident without evi-dentiary value.According to employee James Butler, in early June l,while on the picket line, he asked picket captain NettieBeliles what would happen to the people who had resignedfrom the Union and she replied that they would be broughtbefore the executive board of the Union and fined $500.On this day. Bellies brought around a petition requestingthat charges be brought against those employees who hadcrossed the picket line and asked Butler to sign the peti-tion. As a steward, member of the bargaining committeeand picket captain. Beliles was clearly an agent of respon-dent (Inlernatrional Longshoremen'.s and Warehousemen'sUnion, (C10 er al. (Sunset Line and Tswine Companv), 79NLRB 1487 (1948) and the Union is responsible for heracts, where committed within the scope of general authori-ty and employment. Teansters Local l115, InternationalBrotherhood of Teanmsters, Chauiffeurs, Warehousemen andHelpers of .4merica. Independent IE. J. Lavino & (',npanovl157 NL RB 1637 (1966): eatmnsters Local 860, InternationalBrotherhood of Teaimters, ( hauffeurs. Warehousemen andHelpers olf America (Delta Lines. Inc.), 229 NLRB 993(1977). Therefore, when Beliles stated that employees whoresigned from the Union would be brought before the exec-utive board and fined $500. the Union thereby threatenedto impose court collectible fines on former members whohad tendered valid resignations for conduct following theirresignations, an act which has been found in violation ofI hope sou h.ixe goit Sici ( Ielrti, then must hase ohtained that p.iarliUlarfigure fr.im silnleone and I find,l in iaccirdance with Respecke ', tetimonnsthat it was froi ( iaradolnna.ihi (hariic Part .aicues ,.r at least iniplihs that C arad,,nna haid .a d ts oadxlsc those prese ththat tihes u.ll 1oit he sihlect !1i suth fine If hes!effectels resiened flion the I nlion But aiismu h a. the iuhiblectf Icslin.a-tioI i.sia nost kindel dissussi o at the lintle. I find that (a.r.adonTIL hid nTi.hblg.ailOn i, inlrodtilc this riilier f l l ionlderatil.nBelile c ull ii 1t1 rc.1il il hlis 1e Ihlf n.ll.lritiis1 is11it HuBllel I relitButler l tlel nii l. i iakenis testified lhat the ouinscrsatioIn o tsilred ii t1he fwCic.eek iT) .Julie sheCre.as his tes[itltlsl, 1h l it i ,, tie¢ ..ie tile sanle dis [i.ilthe petiteit 5 il s t11 t uht d .i rlc I t ,iiurcd n lr hkels , JunelI 0431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b)(1)(A). Local Lodge No. 1994, International As-sociation of Machinists anti Aerospace Workers, AFL-CIO(O.K. Tool Company', Inc.), 215 NLRB 651 (1974). The sub-sequent circulation of the petition by Beliles to bringcharges against those individuals who had chosen to exer-cise their Section 7 rights by resigning from the Union andwho thereafter refused to participate in the strike was clear-ly coercive not only against those former members whohad already resigned but also against those who might beconsidering exercising those rights in the future. N.L.R.B.v. Granite State Joint Board, supra.About a week after his discussion with Beliles, about thesecond week in June. while on the picket line, Butler askedpicket captain Glenn Irwin what would happen to the peo-ple who had resigned from the Union and Irwin repliedthat a member could send in a resignation but it would notbe valid until after the strike and that people who crossedthe picket line would be fined $500. Irwin testified that hecould recall a discussion with one or more individuals, al-though he could not remember who they were, wherein hehad expressed his own personal opinion that, if a memberattempted to resign the resignation would not be valid untilit was accepted by the executive board. He advised theindividual that this was only his opinion and that he reallydid not know. Later Irwin found out that he had beenmistaken in this belief. Irwin denied mentioning fines dur-ing his conversation.With regard to this incident I credit the testimony ofButler as opposed to that of Irwin where there is conflictbetween the two. Irwin, as picket captain and steward, wasacting as the agent of the Union and his statement thatresignees who crossed the picket line would be fined wascoercive and violative of Section 8(b)(1)(A). Local lodgeNo. 1994, Machinists. supra. and Granite State Joint Board,supra.Similarly, Butler testified that in early June, while at thepicket line, he heard Buhle state that if anyone resigned hecould be fined and that it would be up to the Union'sexecutive board to set the amount of the fine. Buhle testi-fied in a fairly similar fashion.2)According to Butler, Buhleadded that resignations would be held up until after thestrike. About the same time, Butler asked picket captainGreshaw if members could resign and cross the picket lineand Greshaw replied that the Union was not accepting res-ignations.21Greshaw was asked a similar question by Min-ick and, according to Minick, he too was told that theUnion was not accepting resignations at that time.For reasons stated above, I find the threat to fine resig-nees for crossing the picket line, as made by Buhle, anadmitted union agent, violative of Section 8(b)( )(A). I alsofind the statements of Buhle and Greshaw, that resigna-tions would not be processed, indicative of the Union'sdesire to interfere with the rights of its members to pursuetheir Section 7 rights, and evidence that the Union intend-ed to prevent their resignation regardless of whether their:" Where Ihthlc's ICstillnon.is nlconsllent Iwith Butler's. the latter iscrediied.1 Butler's testlrlron, is cledited Io the extent that (ireshlaw's testimllnl isin Lonflhc with h lli of Bltler. (;resh'lJ's is rejected. I found (ireshiua to he.1 lict]p:llt, eC.%Ivc Wit JlCs,dues payments were current or in arrears, thus proving thatthe Union's reliance on the restriction in its constitutionrequiring current dues payment was pretextual in that ithad no bearing on the Union's considerations in determin-ing to fine former members for crossing the picket line.On June 9 the first six employees returned to work. Thatevening, about 9 o'clock, several of them left the plant inan automobile owned and driven by Plant Manager JosephPrietula. As they drove out the gate, picket captain ChrisTanner 22 shouted at them, swearing and warning Prietulathat he "had better watch his house." At the time therewere 35 to 40 people at the gate along with Tanner, includ-ing picket captain Ruth Greshaw and Glenn Irwin.Tanner's threat, as picket captain, is imputable to theUnion and, inasmuch as it was uttered in the presence ofrank-and-file employees, is violative of Section 8(b)(1)(A).For, where an authorized union representative such as apicket captain participates or is present at the time midcon-duct occurs, the Board will not hesitate to find that theUnion is responsible. Teamsters Local 860, supra; Team-sters Local #115, supra. An express threat of physical vio-lence, calculated to intimidate strikebreakers from continu-ing to work is violative of Section 8(b)(l)(A). InternationalLongshoremen's and Warehousemen's Union, CIO (SunsetLine and Twine Company), supra.On or about June 9 employee Alice Doyle learned thatcertain other employees had returned to work. Since shetoo desired to return to work, she contacted Nettie Belilesand asked her how she could go about resigning so shecould return to work. Beliles told Doyle not to resign be-cause , if she did, the Union would fine her $500 and wouldtake her to court and she would go to jail. Beliles advisedDoyle to tell this to the other employees.Doyle called Beliles a second time, 2 days later, and toldher that she understood that employees were returning towork but Beliles once again told Doyle that she should stayaway, that she would be making the biggest mistake [tocross the picket line and return to work], and to tell theother employees not to resign because, if they did, theywould be fined $500. She added that the first six employeesthat had crossed the picket line would be fined. Beliles thentold Doyle that the Union would take her to court, thatBuhle would have her fired, and that the Company wouldnot do anything to help her. She also told Doyle that shewould not have any rights for (within?) the Union (if sheresigned and returned to work through the picket line], andthat the Union would not support her once she resigned.23For the reasons stated, based on cases cited above, I findBeliles' threat that Doyle would be fined for resigning andcrossing the picket line violative of Section 8(b)(1)(A) ofthe Act. Beliles' statement that Doyle would not have an)yrights within the Union, that Buhle would have her fired(or more likely, that he would do nothing for her, if shewere fired), and that the Union would not support her onceshe resigned, amounts, at the very least, to a threat that, ifDoyle should resign, the Union would not represent her asdiligently as they would if she did not resign. I find thisthreat violative. Highway and Local Motor Freight Employ--alailer was not called to testiifB Beliles denied h. ing any conxersations with D)o.le concerning resigna-tions I credit [)osle.432 GENERAL TEAMETSERS. LOCAL UNION NO. 298ees Local Union No. 667, affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen andHelpers of America (Owens-Corning Fiberglas Corporation),228 NLRB 398 (1977).On or about June II or 12, employees Jennifer Horn-beck and Betty Burns engaged picket captain Ruth Gresh-aw in conversation while they were situated across thestreet from the plant. Hornbeck mentioned that she intend-ed to resign and cross the picket line and asked Greshaw ifshe would be fined if she resigned. Greshaw replied affir-matively and mentioned the specific sum of $500. Horn-beck then stated that she did not believe this to be truesince she had been told otherwise by employee Betty Platt.According to Hornbeck, Greshaw thereupon made a pieceof paper available bearing the names of six employees.24She told Hornbeck that the six would be fined because theway they had crossed the picket line had been illegal. Shetold Hornbeck that Clark Parrish and Suk Hyang Platt,among others, would be fined. Employee Betty Bierma waspresent during this discussion and picket captain NettieBeliles was also nearby but not involved in the conversa-tion. Bierma recalled that, when she and Hornbeck askedGreshaw what would happen if they crossed the picketline, Greshaw replied that there was a possibility that theycould get fined if they crossed the picket line. She thenelaborated by stating that. if they resigned but did notcross the picket line, nothing would happen, but if afterresigning they did cross the picket line, they would prob-ably or would possibly get fined. Bierma supportedHornbeck's testimony by corroborating the fact that, dur-ing this conversation, Greshaw showed Hornbeck and Bi-erma a piece of paper from the union office in MichiganCity bearing the names of the six people who had initiallycrossed the picket line and stating that charges had beenbrought against them. Bierma could not, however, recallany particular amount of money being mentioned on thedocument.Greshaw denied discussing resignations with ans of thecharged parties but admitted discussing with pickets whatshe believed could happen to those employees who hadresigned and crossed the picket line. On these occasions,according to Greshaw, she stated that hopefully these em-ployees would be fined. Greshaw also acknowledged thatshe showed to Bierma a copy of a letter which she hadreceived from Buhle announcing that charges had beenfiled against the six employees who had crossed the picketline of June 9.25' Hornbeck testified thal the paper alluded to a $500 fine. I find thatHornbeck was In error on this point hut thal her credihilits is nor therebcgenerally affected2 Respondent argues, in brief. that there are substantiall differenice he-tween the statements that employees "could" be fined and statements thatthey "would" be fined. emphasizing that the formner is not coercive I do notagree, for, if a member effectivel) resigns membership and thereafter crossesthe picket line. that individual should not be threatened With po-ible conse-quences any more than with definite repercussions In either cas ihe rtate-ment is coercive in nature and a restraint on the individual who is lassfull)pursuing or contemplating pursuing the rights guaranteed hb SeC 7 of theAct Similarl.s I find. under the clrcumstiances present herein, tlir thi e lithical"to bring chairges" as opposed to the threat "to fine" is a distinctioni 'ih ltla malerial difference since the tenden.s It ictr:lin is :ppairenlt it eithercaseI find Greshaw's statement to Hornbeck and Biermathat they would be fined if they resigned violative of theAct for reasons enunciated above in my treatment of simi-lar previous incidents. Similarly, I find her statement thatthe six individuals who had previously resigned would befined, likewise in violation of the Act inasmuch as theirresignations, contrary to Greshaw's statement, were valid.On the evening of June II employee Jennifer Hornbeckand her husband left their car parked in a lot across thestreet from the plant for about an hour. When they re-turned they found that one of the tires on the car had itsvalve stem pulled out and the tire flat. While DouglasHornbeck repaired the tire. Jennifer Hornbeck and BettyBierma noticed picket captain Glenn Irwin about half ablock away, so the) approached him and engaged him in aconversation. Jennifer asked Irwin if he had flattened thetire or knew who had. He replied negatively and stated thatanyone, kids or pickets, could have done it. Despite Irwin'sdenial, the Hornbecks suspected that he had damaged thetire. Jennifer Hornbeck told Irwin at this point that she hadresigned from the Union and was going to cross the picketline. She and Bierma added that "it was something like this[meaning the damaging of the tire] that makes a personwant to resign from the Union." Irwin told them not tocross the picket line because, if she did, she would be finedjust as the others who had already crossed the picket linewere going to be fined. At this point Douglas Hornbeck.who had bh this time finished working on the tire, cameover and asked Irwin if he had damaged the tire. Irwinagain replied that he had not, but that anybody there mighthave flattened it. Then Irwin added that the damage to thetire might only he the beginning of what could happen ifHornbeck did cross the picket line. Irwin was then askedwhat he meant and he replied, "Like broken window, andstuff like that." Irwin told Jennifer Hornbeck that she hada choice: that she could cross the picket line and get herwindows shot out or not cross it, in which case "everythingwould he okay." He told her to call up Betty Platt and haveher ( Hornbeck's) name withdrawn from the resignation let-ter which she had signed along with certain other employ-ees.Bierma then asked Irwin if the Union would continue toprocess grievances for her and Hornbeck if they resigned.He replied that he would, but he would not help them asmuch as he would help a union member and that Horn-beck and Bierma would have to pay $50 to get back in theUnion.Irwin acknowledged having a conversation with Horn-beck and Bierma wherein the former accused him and iorthe pickets of flattening her tire. He testified that she wasangry at the time and stated that she had already placedher name on a resignation letter and intended to cross thepicket line. However, he ascribed to Bierma, rather than tohimself, the statement that the flattening of the tire wasonly the beginning. When Jennifer Hornbeck asked Irwinwhat would happen if she crossed the picket line. Irwinstated that he would file charges against her. According toIrwin. after some discussion Hornbeck calmed down and2' Blerll denie a tiknA I this xthticllent and attributed It to Irlri. as hadtbornbeck433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that she would have her name removed from theresignation letter.27With regard to processing grievances.Irwin testified that the subject was not discussed but thathe did tell Hornbeck that, if she resigned but did not crossthe picket line, he would do everything he could to helpher, and by this he meant keeping the other employeesfrom calling her a "scab" and things of that nature. Hedenied that his offer had anything to do with processinggrievances."Irwin's threat of fine, like similar threats previously dis-cussed, was violative of Section 8(a)(1)(A). His statementthat the damage to Hornbeck's tire might only be the be-ginning of what could happen, and his example of "brokenwindows, and stuff like that" in the context of these con-versations, as well as his threat concerning the shooting outof Hornbeck's windows if she crossed the picket line, areall violative of Section 8(b)( )(A) inasmuch as these threatswould clearly tend, and in fact, did restrain, Hornbeck inher right to choose not to honor the picket line.29Local 918,International Brotherhood of Teamsters, Chauffeurs, 'Ware-houscemen and Helpers of America (Tale-Lord Manufactut ingCompany, Inc.), 206 NLRB 382 (1973).Irwin's statement to Bierma that he would not processgrievances for those who resigned with the same diligencethat he would for members is at complete variance withthat portion of the Act which guarantees that once a labororganization enters into a collective-bargaining relation-ship with an employer it is bound to represent the employ-ees in the unit fairly and equally, regardless of their mem-bership or nonmembership in the Union. The statement byIrwin, a steward, that he would not represent Bierma andHornbeck as well as he would members once they resigned,is a threat to breach that duty of equal representation andis violative of Section 8(b)(1)(A) in that it was clearly acoercive attempt to restrain Bierma and Hornbeck in theirrights to be free to resign their membership and to work asformer members. The threat to represent resignees in a lesseffective manner than full members has been held viola-tive. Highway and Local Motor Freight Employees LocalUnion No. 667, supra. Where the objective behind thethreat of discriminatory representation is itself in conflictwith the ultimate purposes of the Act, as in the instantcase, the threat is all the more condemnable. InternationalBrotherhood of Teamsters, General Drivers, Chauffeurs andHelpers Local Union No. 886 (Lee Way Motor Freight, Inc.),229 NLRB 832 (1977).On Saturday, June 12, employee Joseph Parrish drove towork with a carload of employees and entered the compa-ny property via its south gate."0Employee Paul Dawsondrove in behind him with additional employees. When they2 Hornbeck testified that she did, in fact, state that she soiuld hase hername removed from the resignation letter but maintained that it was he-cause of the threats that she decided to do so2I find that the inclident occurred hasically as described bh Biernia andthe Hornhecks Where Irwin's testimony is at variance with theirs. I creditBierma and the iHornbecks.24 Hornheck. subsequent to this discussion with Irwin. removed her narinefrom the letter of resignation(I Fhe description of this incident is based on the credited testimiony ifJoseph and Sharon Parrish, Betty Platt. Eileen Mauck. Paul Dawsin. andthe stipula ted testimoni of L ois Dawson.arrived at the gate, there were two or three pickets present.One of them, Hilda Agnew, had rocks in her hand as thecars approached. As Parrish turned into the driveway, Ag-new threw a rock which struck the side of Parrish's car andput a 6- to 8-inch dent in its door. Parrish stopped his car,leaned out, and shouted to Dawson to call the police. AsDawson pulled away, Agnew threw a second rock atDawson's car which broke the rear window. Dawson con-tinued down the street to call the police.According to Joseph Parrish, picket captain Glenn Irwinwas standing 75 to 100 yards away, watching the incidentthrough binoculars. He did not come over to where theincident occurred, but remained where he was.3iRespondent takes the position that this incident is tooinsubstantial and isolated to require a remedial order andthat in any event Respondent was not responsible forAgnew's acts, the nearest picket captain being 100 yardsaway and unaware of the incident. I find, however, that theincident was neither insubstantial nor isolated, for, as not-ed above, Irwin had, just the day before, warned employeesHornbeck and Bierma that employees who crossed thepicket line could expect violence. Moreover, as discussedinfra, additional incidents of violence occurred followingthe Agnew incident, and those occurred in the immediatepresence of picket captains who either participated directlyin the acts of violence or passively stood by while they werebeing committed. The earlier threats of violence and thelater participation in other violent acts on the picket lineindicate Respondent's acquiesence in the violent activity ofits pickets and requires a finding that said activity is imput-able to the Union and is violative of Section 8(b)(l)(A).For, under the law, a union's responsibility for activity ona picket line, such as the acts described herein, giving riseto certain of the 8(b)(1)(A) allegations contained in thecomplaint, is judged in accordance with the "ordinary lawof agency" and it is liable for the acts of an agent "withinthe scope of the agent's general authority" even though theUnion has not specifically authorized or may have specifi-cally forbidden the act in question. InternationalLongshoremen's and Warehousemen's Union, CIO, supra;Teamsters, Chauffeurs, Helpers & Taxicab Drivers LocalUnion 327, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America(Coca-Cola Bottling Works of Nashville), 184 NLRB 84(1970). It has further been held that, in authorized strikes,unions are normally responsible for the acts of authorizedpickets or even individuals not particularly so authorizedbut who voluntarily act in concert with them. TeamstersLocal 695 and its Agents James Marketti, et al. (WisconsinSupply Corporation), 204 NLRB 866 (1973); Local 612, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Deaton Truck Line, Inc.),146 NLRB 498 (1964). Since threats and the employmentof force on a picket line may reasonably be expected tooccur, they fall within the scope of employment of pickets,and the labor organization authorizing the picketing is re-sponsible for those acts of the pickets which may be ad-judged in violation of the Act. Teamsters, Local Union 327,supra. Consequently, the violent acts perpetrated by Agnew"l Irwin denied ans knowledge of the incident. I credit Parrish.434 GENERAL TEAMETSERS, LOCAL UNION NO. 298while serving on the Union's authorized picket line are at-tributable to the Union and said acts are clearly in viola-tion of Section 8(b)(1)(A) of the Act. Union de Empleadosde la Industria del Enlatado de Pescado v Ramas Anexas dePuerto Rico and its agent. Domingo Rivera Rosado (NationalPacking Company), 192 NLRB 700 (1971).On the morning of June 14 Joseph Parrish approachedthe front gate of the plant in his automobile. carrying sev-eral employees to work.32Once again he was followed byPaul Dawson in his automobile carrying additional em-ployees. When they arrived they observed 20 to 35 picketspresent, approximately 15 of whom were milling around inthe driveway in such a manner as to require the automobileto slow down considerably. The pickets did not, with anyalacrity, move out of the way of the automobiles comingthrough the gate, so that the automobiles carrying the em-ployees were forced to creep slowly through the pickets inorder to gain entrance to the plant. Picket captain Greshawand Tanner were present. As the automobiles passedthrough the pickets, the pickets banged and pushed againstthe car and its windows and driver Joseph Parrish observedChris Tanner kick the door of his car and damage it.Dawson's car also was slowed considerably in enteringplant grounds and was pounded, pushed, rocked, and alsokicked and dented by Chris Tanner. Greshaw, who wasstanding nearby observing the situation, merely shruggedwhen asked by Dawson to do something. It took the carsabout 3 minutes to get through the picket line and onto theplant grounds. more than three times the length of timerequired ordinarily.Respondent would have allegations concerning this inci-dent dismissed as insignificant. I do not find it so. Rather.I find the activity of the pickets and picket captains on thispicket line, for reasons stated previously, directly attribut-able to the Union, and clearly violative of the Act. Team-sters, Local Union 327, supra; International Longshoremen'sand Warehousemen's Union (Sunset Line and Twine Compa-nr), supra.Shortly after the incidents of June 12 and 14 a temporaryrestraining order was granted to the Company and on June23 a permanent injunction issued based on a stipulationreached by the parties governing future conduct of theUnion and its agents during the strike.Some weeks after the first six employees crossed thepicket line, employee Betty Bierma engaged picket captainBeliles in conversation and asked her what would happento those six employees. Beliles replied that they wouldprobably be fined. Bierma then asked if they would befined even if they followed proper procedures by payingtheir dues and having everything in order and Beliles re-plied affirmatively.33As found above, and for reasons stat-ed, the Union thereby violated Section 8(b)(1)(A) of theAct.On or about June 15, the Union held a meeting in Rens-1" The description of this incident is hased on the credited testinmons ofJoseph and Sharon Parrish. Betir Plait. Eileen Mauck, Paul Daiv.on. indthe stipulated testimony of Lois Dawson (ireshav's testimnion. where atvariance with that of General C(ounsel's ,ltnesses. is rejecled" Beliles testified that she had heard from other pickets Ihat emploseeswho resigned and crossed the picket line could he fired hut could not recalltelling this to Bierma or ansone else I credit Bierma.selaer at which business agent Harold Schutte presided. Atthis meeting employee James Butler asked Schutte whatwould happen to the people who had resigned from theUlnion and crossed the picket line. Schutte replied that hewould not say what would happen to them but that theywould not like what would happen to them and they wouldbe brought before the executive board. According to thetestimony of James Minick. when Schutte was asked, dur-ing this meeting. if it was legallbpermissible to resign andthen cross the picket line, he replied that people who re-signed and crossed the picket line could be fined and thatit was up to the executive board to determine the amountof the fines. He added that the Union was not acceptingresignations until after the strike. Once again, for reasonsenumerated above, the Union on this occasion, as well asprevious ones, violated Section 8(b)(l)(A) by stating,through its admitted agent Harold Schutte that employeeswho had validly resigned membership in the Union couldbe fined for crossing the picket line thereafter.In summary. I find that Respondent Union violated Sec-tion 8(b) I )(A) of the National Labor Relations Act, by thefollowing conduct:I(a) On or about June 9. 1976, bringing charges andthereafter processing said charges against the followingemployees for violating the Union's constitution by cross-ing its picket line though said employees had previouslyeffectively resigned their membership in Respondent'sunion:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattMildred Sanders(b) On or about Jul, 12, 1976, finding said employeesguilty of said charges and fining them $200 each. basedupon the June 9. 1976. charges.2(a) On or about July 20, 1976.4 bringing chargesagainst and thereafter processing said charges against thefollowing employees for violating the Union's constitutionbh crossing its picket line though said employees had previ-ouslv effectively resigned their membership in Respon-dent's union:Fern NorthBetty BiermaJennifer HornbeckElizabeth BeechingEdith StreitmatterAlberta McCormickAlice Do leEdna LemanShirley NagelBessie BuckleyMildred StephensonTamara HessonAlice YostJoan StreitmatterAnnie ShipleyMargaret WarranEvelyn RespeckeBonnie RicksThomas EngelsIrene AllenL arry Howard(b) On or about November 18, 1976. finding the fol-lowing employees guilt? of said charges and fining them$200 each based upon the July 20, 1976, charges:Evelyn RespeckeBonnie RicksFern NorthElizabeth BeechingAlberta H. McCormickAlice DoyleC(h.arge mallo d t to .rchLred itisllduis on September .1 1'76435 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3(a) On or about the following dates, by RespondentUnion's officers and agents, listed opposite said dates,while at or near the site of the picketing, threatening to fineemployees of the employer who resign and thereafter crossRespondent's Union's picket line:Nettie BelilesGlenn IrwinKenneth BuhleRuth GreshawHarold SchutteJune 9 (2 occasions)June 11Mid-JuneEarly JuneJune IIEarly JuneJune IIJune 15(b) On or about June 9, 1976, by Chris Tanner's threatdirected at Plant Manager Joseph Prietula, in the presenceof rank-and-file employees that he "had better watch hishouse."(c) On or about June 11, 1976, by Glenn Irwin's threatto harm the property of and to cause unspecified reprisalsagainst Jennifer Hornbeck and other employees who re-fused or failed to observe Respondent's picket line.(d) On or about June 11, 1976, by Glenn Irwin's andNette Beliles' threats that the Union would not process thegrievances of nonmembers as diligently as those of mem-bers or represent nonmembers as well as they would mem-bers.(e) On or about June 12, 1976, by Hulga Agnew's dam-aging the automobiles of employees attempting to passthrough Respondent Union's picket line.(f) On or about June 14, 1976, by pickets blocking theingress of employees as they passed through RespondentUnion's picket line into the facility and by Chris Tanner'sdamaging the automobiles of employees attempting to en-ter plant grounds.Based upon the foregoing findings of fact and the entirerecord in the case, I make the following:CON(I it SIONS OF LAW1. Schumacher Electric Corporation is an employerwithin the meaning of Section 2(2) of the Act and is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent Union is, and has been at all times mate-rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By bringing and processing charges against the fol-lowing for crossing the Union's picket line after they effec-tively resigned their membership, Respondent Union re-strained and coerced said employees in the exercise ofrights guaranteed them by Section 7 of the Act and en-gaged in unfair labor practices violative of Section8(b)( I)(A) of the Act:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattEdna LemanShirley NagelBessie BuckleyLarry HowardTamara HessonMildred SandersFern NorthBetty BiermaJennifer HornbeckElizabeth BeechingEdith StreitmatterAlberta McCormickAlice DoyleAlice YostJoan StreitmatterAnnie ShipleyMargaret WarranEvelyn RespeckeBonnie RicksThomas EngelsIrene AllenMildred Stephenson4. By bringing to trial and thereafter levying fines onthe following, based upon charges filed against them forcrossing the Union's picket line after they had effectivelyresigned their membership, Respondent Union re-strained and coerced said employees in the exercise ofrights guaranteed them by Section 7 of the Act and en-gaged in unfair labor practices violative of Section8(b)(l)(A) of the Act:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattMildred SandersEvelyn RespeckeBonnie RicksFern NorthElizabeth BeechingAlberta H. McCormickAlice Doyle5. By threatening to fine employees of SchumacherElectric Corporation who resign their membership in Re-spondent Union and thereafter cross Respondent Union'spicket line, Respondent Union restrained and coerced saidemployees in the exercise of rights guaranteed them bySection 7 of the Act and engaged in unfair labor practicesviolative of Section 8(b)(1)(A) of the Act.6. By threatening Joseph Prietula, a member of manage-ment, in the presence of rank-and-file employees withdamage to his property for crossing Respondent Union'spicket line, Respondent Union restrained and coerced saidemployees in the exercise of rights guaranteed them bySection 7 of the Act and engaged in unfair labor practiceswithin the meaning of Section 8(b)(l)(A) of the Act.7. By threatening Jennifer Hornbeck, Betty Bierma, andother employees and their families with property damageand other unspecified reprisals for crossing RespondentUnion's picket line, Respondent Union restrained andcoerced said employees in the exercise of rights guaranteedthem by Section 7 of the Act and engaged in unfair laborpractices within the meaning of Section 8(b)(l)(A) of theAct.8. By threatening Alice Doyle, Jennifer Hornbeck, andBetty Bierma that their grievances and the grievances ofother nonmembers would not be processed as diligently asthose of members and that nonmembers would not be rep-resented as well as members, Respondent Union restrainedand coerced said employees in the exercise of rights guar-anteed them by Section 7 of the Act and engaged in unfairlabor practices within the meaning of Section 8(b)( 1 )(A) ofthe Act.9. By damaging the automobiles of employees attempt-ing to pass through Respondent Union's picket line, Re-spondent Union restrained and coerced employees in theexercise of rights guaranteed by Section 7 of the Act andengaged in unfair labor practices within the meaning of436 GENFRAL TEAMETSERS, IOCAI. UNION NO. 298Section 8(b)(l)(A) of the Act.10. By blocking the ingress of employees attempting toenter the plant grounds through Respondent Union's pick-et line Respondent Union restrained and coerced employ-ees in the exercise of rights guaranteed them by Section 7of the Act and engaged in unfair labor practices within themeaning of Section 8(bh(l)(A) of the Act.11. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THF REMEDYHaving found that Respondent Union has engaged incertain unfair labor practices, I shall recommend that it berequired to cease and desist therefrom. In order to effectu-ate the purposes of the Act, I shall also recommend thatRespondent Union be required to rescind the unlawfulfines, and to refund any money paid to it as a result of thefines, with interest computed at 7 percent per annum,"3toexpunge from its records all references to charges unlaw-fully filed and processed and to the unlawfully levied fines.to notify employees of the employer that all of its membersare free to resign from Respondent Union without fear offine or other unlawful coercion based upon said resigna-tions, to notify each and every employee herein found tobe a discriminatee that all intraunion charges filed againstthem relating to the crossing of the picket lines of the Re-spondent Union at the Employer's facility have been dis-missed, to notify each of said discriminatees that Respon-dent Union will strive to protect the rights of all employeesin the collective-bargaining unit represented by it at theEmployer's facility equally and without regard to theirmembership in the Union or their support of or oppositionto Respondent Union, and to post an appropriate notice.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record herein, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER 36Respondent General Teamsters, Chauffeurs and HelpersLocal Union No. 298, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives. shall:I. Cease and desist from:(a) Restraining or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act. by bringingand processing charges against:Joseph Clark Parrish Edna Leman" Interest to he computed In the manner prescribed i F it II( ,npal,. 90 NLRB 289 (1950, an.d fIhirda SrI(l ( orp, ralrin 211 NI RB651 (1977). Also see. generall,. liii Plumbing a hl& H wmrin (,, 118 Nl RB "16( 1962).31 In the event no exceptions are filed as prosided h, Sec. 10246 of theRules and Regulations of the National I.abhor Relations Board, the findiiirs.conclusions. and recommended Order herein shall. as pr., ided III Sr102.48 of the Rules and Regulatimn,. he adopted br lhe Board and hem rileits findings, conclusions, and Order. ;lid a;ll o hjectlion, thereto hA1l hbcdeemed waived for all purposesBett' PlattEileen MauckLois DawsonSuk tlyang PlattMildred SandersFern NorthBettm BiermaJennifer HornbeckElizabeth BeechingEdith StreitmatterAlberta McCormickAlice DoyleShirley NagelBessie BuckleyLarry HowardTamara HessonAlice YostJoan StreitmatterAnnie ShipleyMargaret WarranEvelyn RespeckeBonnie RicksThomas EngelsIrene AllenMildred Stephensonfor crossing the Union's picket line after they effectivelyresigned their membership in said union.(b) Restraining and coercing employees in the exer-cise of rights guaranteed them by Section 7 of the Act bybringing to trial and thereafter levying fines against:Joseph Clark ParrishBetty PlattEileen MatuckLois DawsonSuk Hyang PlattMildred SandersEvelyn RespeckeBonnie RicksFern NorthElizabeth BeechingAlberta H. McCormickAlice Doylebased upon charges filed against them for crossing theUnion's picket line after they had effectively resigned theirmembership in said union.(cl Restraining and coercing employees in the exerciseof rights guaranteed them by Section 7 of the Act by:i. Threatening to fine employees who resign their mem-bership in Respondent Union and thereafter cross Respon-dent Union's picket line.ii. Threatening Joseph Prietula while in the presence ofrank-and-file employees with damage to his property forcrossing Respondent Union's picket line.iii. Threatening Jennifer Hornbeck, Betty Bierma. andother employees and their families with property damageand other unspecified reprisals for crossing RespondentUnion's picket line.iv. Threatening Alice Doyle. Jennifer Hornbeck andBetty Bierma that their grievances and the grievances ofother nonmembers will not be processed as diligently asthose of members of Respondent Union and that they willnot be represented by Respondent Union as well as mem-bers.v. Damaging the automobiles of employees attemptingto pass through Respondent Union's picket line.vi. Blocking the ingress of employees attempting to en-ter the plant grounds through Respondent Union's picketline.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Rescind the fines le ied against:Joseph Clark ParrishBettys PlaitEileen MaiuckL.ois DaIsonSuk Hyang PlattMildred SandersEv elyn RespeckeBonnie RicksFern NorthElizabeth BeechingAlherta H. McCormickAlice l)oyle437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich fines are based upon charges filed against them forcrossing the Union's picket line after they had effectivelyresigned their membership in Respondent Union, and re-fund to them any money they may have paid as a result ofsaid fine, with interest computed at the rate of 7-percentper annum in accordance with the Section herein entitled"The Remied."(b) Expunge from Respondent Union's records all refer-ences to charges unlawfully filed and processed against thefollowing employees as well as all references to fines un-lawfully levied against them.Joseph Clark ParrishBetty PlattEileen MauckLois Dl)a sonSuk ttyang PlattMildred SandersFern NorthBetty BiermaJennifer HlornbeckElizabeth BeechingEdith StreitmatterAlberta McCormickAlice DoyleEdna LemanShirley NagelBessie BuckleyLarry HowardTamara HessonAlice YostJoan StreitmatterAnnie ShipleyMargaret WarranEvelyn RespeckeBonnie RicksThomas EngelsIrene AllenMildred Stephenson(c) Notify the employees of the employer that:i. All of Respondent Union's members are free to re-sign their membership without fear of fine or other un-lawful coercion based upon said resignation.ii. Each and every employee herein found to be a dis-criminatee has had all intraunion charges filed againstthem relating to the crossing of the picket lines of theRespondent Union at the Employer's facility dismissed.iii. Respondent Union will strive to protect equallythe rights of all employees in the collective-bargainingunit represented by it at the Employer's facility withoutregard to their membership in the Union or their supportof or their opposition to Respondent Union.(d) Post at its offices and meeting halls copies of theattached notice marked "Appendix." 37 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by its representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced, or covered byany other material.(e) Promptly, upon receipt of copies of the aforesaidnotice from the Regional Director for Region 25, returnto said Regional Director such number of said copies ofsaid notices as he may request for posting by Schumach-er Electric Corporation at its premises in Rensselaer, In-diana, said Employer being willing, at all places wheresaid Emptoyer posts notices to its employees.' In the event thilt this Order is enforced by a Judgment of a I tltedStales ( ourt of Appeals, the words in the notice reading "Posted bh Orderof the Natlonal I.sabor Relations Board" shall read "Posted Pursuantlr t aJudgment of the tlnited States Court of Appeals I nforcing anl Order of theNationail Iahor Relations Board."(f) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps it has takento comply herewith.APPENDIXNol ICE To MEMBERSPosrl D BY ORDER OF [HE-NATIONAL L.ABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and orders us to post this notice and abide by itsterms.WE WILL NOT bringcharges against:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattMildred SandersFern NorthBetty BiermaJennifer HornbeckElizabeth BeechingEdith StreitmatterAlberta McCormickAlice DoyleMildred SIcharges and process saidEdna LemanShirley NagelBessie BuckleyLarry HowardTamara HessonAlice YostJoan StreitmatterAnnie ShipleyMargaret WarranEvelyn RespeckeBonnie RicksThomas EngelsIrene Allentephensonfor crossing the Union's picket line after they haveeffectively resigned their membership in this union.WE WILL. NO bring to trial and levy fines against:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattMildred SandersEvelyn RespeckeBonnie RicksFern NorthElizabeth BeechingAlberta H. McCormickAlice Doylebased upon charges filed against them for crossing theUnion's picket line after they have effectively resignedtheir membership.WE WiL.L NOT threaten to fine employees who resigntheir membership in this Union and thereafter crossour picket line.WE WILL. NOT threaten Joseph Prietula. while in thepresence of rank-and-file employees, with damage tohis property for crossing our picket line.WE WILL NOT threaten Jennifer Hornbeck, Betty Bi-erma, and/or other employees and/or their familieswith property damage and other reprisals for crossingour picket lines.WE WILL NOT threaten Alice Doyle. Jennifer Horn-beck, or Betty Bierma that their grievances and thegrievances of other nonmembers will not be processed438 GENERAL TEAMETSERS, LOCAL UINION NO. 298as diligently as those of members of this Union or thatthey will not be represented as effectively as membersof this Union.WE WILL NOT damage the automobiles of employeesattempting to enter the plant grounds through ourpicket line.WE WILL NOT block the ingress of employees at-tempting to enter the plant grounds through our picketline.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rights guar-anteed them in Section 7 of the National Labor Rela-tions Act.WE WILL rescind all fines levied against:Joseph Clark ParrishBetty PlattEileen MauckLois DawsonSuk Hyang PlattMildred SandersEvelyn RespecksBonnie RicksFern NorthElizabeth BeechingAlberta H. McCormickAlice Doylewhich fines were based upon charges filed againstthem for crossing our picket line after they effectivelyresigned their membership in this Union.WE WILL refund to the above-named individuals anymoney they may have paid as a result of said fines.with interest.WE WILL expunge from records all references tocharges unlawfully filed and processed against the fol-lowing employees as well as all references to fines un-lawfully levied against them:Joseph Clark Parrish Edna LemanBetty Platt Shirley NagelEileen Mauck Bessie Buckle)Lois Dawson Larry HowardSuk Hyang Platt Tamara HessonMildred Sanders Alice YostFKern North Joan StreitmatterBetty Bierma Annie ShipleyJennifer Hornbeck Margaret WarranElizabeth Beeching Evelyn RespeckeEdith Streitimatter Bonnie RicksAlberta McCormick Thomas EngelsAlice D)otle Irene AllenMildred StephensonWE Awi.. forthwith notif), in writing, all employ-ees that members of this Union are free to resigntheir membership without fear of fine or other un-lawful coercion based upon said resignations.Wi- WltL forthwith notify each and every employ-ee listed immediately above that all intraunioncharges filed against them relating to the crossing ofour picket line at Schumacher Electric Corporationhave been dismissed.WiE wii.t. strive equally to protect the rights of allemployees in the collective-bargaining unit repre-sented by us at Schumacher Electric Corporationwithout regard to their membership in this Union ortheir support of or opposition to this Union.GNLERAL TEAMSIERS. CHAUFFEURS AND HELPERSL(X'AL UNION No 298, a/w INTERNATIONALBROIHERHOOD OF TEAMSTERS, CHAUFFEIRS,sARFHOLCSEMEN AND HELPERS OF AMERICA439